Appeal by defendant (1) from a judgment of the Supreme Court, Kings County, rendered June 14, 1973, convicting him, on two counts each of attempted murder, assault in the second degree and robbery in the second degree, and on the count of robbery in the first degree, grand larceny in the second degree, grand larceny in the third degree and possession of a weapon as a felony, upon a guilty plea, and imposing sentence; and (2) further (by permission) from an order of the same court, dated April 30, 1974, which denied his application for a writ of error eoram nobis, without a hearing. Order affirmed. No opinion. Judgment reversed only as to the sentence, on the law, and otherwise affirmed, and ease remanded to Criminal Term for resentencing. The record indicates that the sentencing court did not grant defandant an opportunity to be heard personally in his own behalf before sentencing as required by CPL 380.50 {People v. Brown, 41 A D 2d 850; People v. Gilliam, 40 A D 2d 1036). Latham, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.